Citation Nr: 1815307	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for esophageal cancer, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issues on appeal.

Initially, the Board notes that based on the Veteran's testimony at the August 2017 Board hearing, there may be additional outstanding VA and private treatment records that need to be obtained.  Specifically, the Veteran stated that he has received private treatment for his back from Dr. Whyte in Shreveport, Louisiana.  In addition, the Veteran stated that he received an MRI and an opinion regarding his back injury from his VA treatment provider, Dr. Gukani.  Regarding the Veteran's esophageal cancer, the Veteran stated that his private treatment provider, Dr. Burton in Shreveport, Louisiana, referred him to a general surgeon named Dr. Scott.  The Board notes that the hearing transcript was unclear where Dr. Scott is located, so the RO should clarify this with the Veteran.

In addition, the Veteran contends that his esophageal cancer is due to exposure to radiation during service.  Under 38 C.F.R. § 3.311, in all claims in which it is established that the Veteran had a radiogenic disease, such as esophageal cancer, within the specified time period and was exposed to ionizing radiation, development prescribed by 38 C.F.R. § 3.311 is required.  The RO has not yet completed this additional development.  Specifically, the RO has not requested the Veteran's radiation dose information from the relevant service department.  Once the RO has requested this information regarding the Veteran's alleged in-service radiation exposure, then the RO should forward the records of the Veteran's alleged in-service radiation exposure to the Undersecretary for Health for preparation of a dose estimate.  Once the Undersecretary for Health provides a radiation dose estimate for the Veteran, then the RO must determine whether this claim should be sent to the Undersecretary for Benefits for additional review.  See38 C.F.R. § 3.311 (a) (2) (iii), (b), and (c) (2017).  Thus, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records.  Request that the Veteran assist with locating these files, if possible.  Specifically, the RO should attempt to locate private treatment records for his back from Dr. Whyte in Shreveport, Louisiana.  The RO should also attempt to locate private treatment records for the Veteran's esophageal cancer from Dr. Burton in Shreveport, Louisiana, and from Dr. Scott.  The RO should clarify with the Veteran where Dr. Scott is located.  Finally, the RO should obtain any outstanding VA treatment records specifically from Dr. Gukani.

All attempts to locate these treatment records should be documented in writing.  If the RO is unable to obtain these records, then the RO should let the Veteran and his representative know in writing.

2. Then, request the Veteran's radiation dose information from the relevant service department.  After this is obtained, then forward the records of the Veteran's alleged in-service radiation exposure to the Undersecretary for Health for preparation of a dose estimate.  A copy of any letter sent to the Undersecretary for Health requesting a radiation dose estimate for the Veteran, and any reply, should be included in the claims file.

3. After the Undersecretary for Health responds with a radiation dose estimate for the Veteran, the RO should review that estimate and determine whether any additional development of this claim is required, to include whether it should be sent to the Undersecretary for Benefits.  A copy of any determination that additional development is required, to include any letter sent to the Undersecretary for Benefits requesting additional review of this claim, should be included in the claims file.

4. Then readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




